Citation Nr: 0103668	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  97-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service 
connected disability of the neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from June 1966 to June 1996.

The veteran filed a claim in July 1996 for service connection 
for disabilities to include degenerative joint disease.  This 
appeal arises from the August 1996 rating decision from the 
Columbia, South Carolina Regional Office (RO) that, in part, 
granted the veteran's claim for service connection for 
osteoarthritis of the neck with right shoulder pain and 
assigned an evaluation of 10 percent effective from July 
1996.  A Notice of Disagreement was filed in September 1996 
and a Statement of the Case was issued in January 1997.  A 
substantive appeal was filed in February 1997 with a request 
for a hearing at the RO before a local hearing officer.  In 
July 1997 it was indicated that the RO hearing scheduled in 
July 1997 was canceled by the veteran.

This case was remanded in August 1999 for further 
development.  The case was thereafter returned to the Board.


REMAND

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA orthopedic examination and 
neurological examination conducted in April 2000 are 
inadequate for rating purposes.  The findings of the 
examinations are contradictory in the description of the 
veteran's current level of disability regarding pain and 
functional loss associated with the service connected neck 
disability, and the veteran reported in a September 2000 
statement that the examinations were insufficient.  Further, 
additional testing, including an EMG, may be required to 
fully evaluate the veteran's current level of disability.  
Therefore, new VA orthopedic and neurological examinations 
should be provided.  

The new orthopedic examination should address the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) held that in evaluating a service-
connected joint, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45 
must be addressed.  When addressing such functional loss, the 
provisions of VAOPGCPREC 36-97 (December 1997) must be taken 
into account.  This opinion provides that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome (IDS), involves loss 
of range of motion and that 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under this 
diagnostic code.  Therefore, it must be additionally be 
determined whether a higher rating is warranted under DC 5293 
based on functional loss. 

Additionally, there is an indication on a September 1999 VA 
outpatient treatment record that the veteran has had 
treatment from a private provider.  Records from this 
provider should be obtained, as well as any treatment records 
not already of record from the Charleston, South Carolina VA 
Medical Center or from any other VA Medical Center if so 
indicated by the veteran.  

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) for the specific 
requirements for developing claims.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1. The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a neck 
disability since service.  After securing 
the necessary releases, the RO should 
obtain all records that have not already 
been obtained and associate them with the 
claims file.  The records requested 
should include those from any private 
provider, the Charleston, South Carolina 
VA Medical Center, and any other VA 
Medical Center if so indicated by the 
veteran.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination and a VA 
neurological examination to determine the 
current severity of the service connected 
neck disability.  The claims folder must 
be made available to the examiners for 
review prior to the examinations.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
If an examiner is unable to make any 
determination requested, it should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be explained.

The orthopedic examiner should be asked 
to address the following questions.  (The 
answers should be numbered to correspond 
to the questions posed.)

I.  The ranges of motion of the 
veteran's neck and the normal ranges 
of motion.

II.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
neck disability, due to any of the 
following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.   
In addition, the determinations 
requested should be made for the 
time period since service connection 
was granted.  If the degree of 
functional disability has varied 
during this time period, the 
examiner should so note and discuss 
relevant disability periods 
separately.

III.  Any diagnostic testing deemed 
necessary by the examiner to 
determine the correct diagnosis of 
the service connected neck 
disability as well as to evaluate 
the currently level of disability, 
including x-rays, should be 
performed.  If such diagnostic 
testing is not done, the rationale 
should be provided.

The neurological examiner should describe 
any neurological manifestations referable 
to the service connected neck disability.  
The discussion must include notation as 
to whether the veteran has symptoms 
compatible with neuropathy; 
characteristic pain; demonstrable muscle 
spasm; or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief, or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record. 

Additionally, if there is any cervical 
nerve root impairment, the neurological 
examiner should indicate the nerve group 
affected and the associated affected body 
parts, and indicate whether there is 
paralysis of same, and if so, if it is 
complete with either adduction, 
abduction, and rotation of the arm, elbow 
and wrist lost or severely affected; or 
all intrinsic muscles of the hand and 
some or all of the flexors of the wrist 
and fingers paralyzed; or if there is any 
incomplete paralysis and if it is severe, 
moderate, or mild.  The examiner should 
also note whether there is any limitation 
of shoulder motion on either side; and if 
so, is it at least as likely as not 
attributable to the service connected 
neck disability.  If so, besides actual 
loss of range of motion, the examiner 
should address functional loss.  In this 
regard, the examiner should note whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
shoulder movement, and whether there is 
likely to be additional range of motion 
loss of motion of the affected shoulder 
or shoulders due to any of the following:  
(1) pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable or 
unfavorable) due to pain on use or during 
flare ups under § 4.45.   

Any diagnostic testing deemed necessary 
by the examiner to determine the correct 
diagnosis of the service connected neck 
disability as well as to evaluate the 
currently level of disability, including 
an EMG, should be performed.  If such 
diagnostic testing is not done, the 
rationale should be provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to appropriate 
VBA Fast Letters.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  
Consideration should be given to the 
recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  If the 
veteran fails to appear for the scheduled 
examinations, the RO should apply the 
provisions of 38 C.F.R. § 3.655 and 
include a copy of the notification 
letters in the claims file showing the 
date of the examinations and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




